Citation Nr: 1402465	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to December 2007.  His DD Form 214 reflects that he served in the Southwest Asia (SWA) Theater of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This claim was previously before the Board in January 2013 and remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in a May 2013 supplemental statement of the case), and returned this matter to the Board for further appellate consideration.  

The Board has reviewed the Veteran's physical claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examinations without good cause.

2.  The preponderance of the competent medical and other evidence of record shows that the Veteran's current psychiatric disorder, diagnosed as major depressive disorder with anxiety did not have its clinical onset during service, (or, indeed, until several years thereafter).  

3.  As a result of the Veteran's failure to report for VA examination as directed in the Board's January 2013 remand, there is no competent medical, nor competent and credible lay, evidence that any diagnosed psychiatric disorder is causally or etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depressive disorder with anxiety was not incurred in or aggravated by service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.310, 3.317, 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the service connection issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2009 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  As this letter addressed all notice elements, and predated the initial adjudication by the AOJ/RO in February 2010, nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  Following review of the record, the Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Board has also found substantial compliance with its April 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Outstanding VA treatment records, available through the Compensation and Pension Records Interchange (CAPRI), have been uploaded to the Veteran's Virtual VA folder.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AMC/RO arranged for the Veteran to undergo VA examination for additional medical comment concerning the etiology of his previously diagnosed major depressive disorder with anxiety.  However, the Veteran failed to appear for it and did not provide a justification for his failure to report, or otherwise indicate a willingness to appear for examination.

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a).  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination action in accordance with this section shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

There is no indication that the Veteran did not receive notice of the VA examinations and neither he nor his representative has requested that the examinations be rescheduled.  While VA has a duty to assist the Veteran in the development of his claims, he has a duty to cooperate with VA.  See Wood v. Derwinksi, 1 Vet. App. 190 (1991).  Given the RO actions and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with the right third metatarsal and respiratory disorder claims.  The appeal will be based on the evidence of record.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran is seeking service connection for psychiatric symptoms that he believes are related to events during service.  The Board notes that the RO originally adjudicated the claim solely on a secondary basis due to a misreading of the Veteran's August 2009 VA Form 21-526.  However, upon further review of the evidence of record suggests that direct service connection is being asserted.  At the time he submitted his claim he indicated that he was seeking entitlement to service connection for depression "due to the fact I feel like I can't go any place."  He further explained that he was "depressed like I'm stuck and I'm not going nowhere with my life."  He indicated that all of his conditions started when he was in Iraq.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, receive in August 2009.  While the Veteran appears to have limited his argument to principles of direct service connection, the Board will analyze the claim on both direct and secondary service connection bases.

The Board also notes that the Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.  However because there are objective indications that he is being treated for major depressive disorder, a known clinical diagnosis, to the extent that this claim is for psychiatric problems due to an undiagnosed illness incurred during Persian Gulf service under 38 C.F.R. § 3.317, it is precluded.  See also VAOPGCPREC 8-98.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. 

Major depressive disorder and anxiety are not explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  There must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Service treatment records are entirely negative for psychiatric complaints or symptomatology.  A post-deployment health reassessment report from June 2007, shows that while the Veteran indicated developing various symptoms during his deployment, he specifically denied problems with feeling depressed.  Likewise, at the time of his September 2007 separation physical, clinical evaluation of his psychiatric status was within normal limits and there was no reference to mental problems or impairment of any kind.  The Veteran specifically denied a history of nervous trouble of any sort, depression, or excessive worry and also denied receiving counseling or being evaluated/treated for a mental condition.  There are also no medical records immediately after the Veteran's service discharge that contain a diagnosis of depression.  

Post-service treatment records show the earliest medical evidence of treatment for psychiatric symptomatology is a VA psychiatry note dated in December 2011.  At that time the Veteran was seen for symptoms of anxiety, low mood, and poor concentration.  Although he did not recall or reexperience any particular traumatic event, he had noticed the symptoms since his time in marines and family/friends told him that he was different since deployment.  The examiner diagnosed major depressive disorder with anxiety, but did not specifically relate it to the Veteran's military service.  

Pursuant to the Board's January 2013 remand, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether or not any current psychiatric disorder, including depression could be related to service.  However, he failed to report for the scheduled examination, and has not stated a reason why he failed to appear, or requested that it be re-scheduled.  Unfortunately, his failure to cooperate with the requested VA examination served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  So, as it stands, the record does not contain a competent medical opinion as to whether the Veteran's major depressive disorder is related to service. 

Based on the foregoing, the Board is unable to attribute the post-service development of the Veteran's major depressive disorder with anxiety to his military service.  Service treatment records are entirely negative for any pertinent complaints, treatment, or diagnoses, and there is no evidence that the major depressive disorder first documented in 2011, 4 years post service, was manifested prior to that date.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, while the above post-service records note a history of depression and/or its symptoms since at least 2011, they do not contain the required medical nexus opinion concerning its etiology, to in turn relate or attribute it to the Veteran's military service.  See Hickson v. West, 12 Vet. App. 247  

The Board is also unable to attribute any post-service psychiatric disorder to any service-connected disability.  There is no probative and competent medical evidence of record to indicate that a service-connected disability plays any role in the development or worsening of his claimed depression.  The weight of the competent and/or credible lay or medical evidence - for the reasons discussed above and as will be elaborated on in the conclusion section below - is against the Veteran's claim that his current psychiatric problems are related to any service connected disability.  Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra. 

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his condition.  His primary argument is that his depression is related to his military service.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The medical issues in this case are fairly complex because they deal with psychiatric disorders, which require specialized training and equipment for a determination as to diagnosis and causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for such psychiatric disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Although the Board recognizes the sincerity of the arguments advanced by the Veteran, his contentions as to the etiology his depression and anxiety are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis.  Rather they fall within the realm of requiring medical expertise, which he simply does not have.  [Acquired psychiatric disorders are fairly complex and require specialized training and equipment for a determination as to diagnosis and causation.]  Thus, it is not susceptible of lay opinions on etiology alone.  While the Veteran is competent to say that he has experienced certain symptoms, even symptoms that often may be associated with eventual diagnosis of major depressive disorder with anxiety, he is not in turn competent to ascribe these symptoms to disability related to his military service.  This lay evidence does not constitute competent medical evidence and lacks probative value.  As was noted in the discussion throughout the decision, VA attempted to get a medical opinion, but the Veteran did not appear for the scheduled examination.  

The Veteran's opinion, to the extent that it is to be accorded some probative value, is outweighed by the evidence of record.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for an acquired psychiatric disorder, to include depression is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


